DETAILED CORRESPONDENCE
Office Action Identifier
This office action is identified as Paper No. 20210107.

Amendment to The Specification
	The Amendment to The Specification filed 12/28/2020 is acknowledged.

Status of Claims
Claim(s) 1-20 is/are allowed in this office action.

Reason for Allowance
Regarding the claimed terms, the Examiner notes that a “general term must be understood in the context in which the inventor presents it.” In re Glaug 283 F.3d 1335, 1340, 62 USPQ2d 1151, 1154 (Fed. Cir. 2002).  Therefore the Examiner must interpret the claimed terms as found within the Original Specification.  Clearly almost all the general terms in the claims may have multiple meanings.  So where a claim term “is susceptible to various meanings, ... the inventor’s lexicography must prevail ....” Id.  Using these definitions for the claims, the claimed invention was not reasonably found in the prior art.

Claim(s) 1-20 is/are allowable over the prior art of record.  See PTO-892.

“If the examiner believes that the record of the prosecution as a whole does not make clear his or her reasons for allowing a claim or claims, the examiner may set forth such 

Regarding Claim(s) 1-14, the prior art taken either individually or in combination with other prior art of record fails to disclose, suggest, teach, or render obvious all the claimed limitations in the context of the invention as a whole; in this case:
…to set a permitted power output per weight limit for the vehicle systems, the permitted power output per weight limit being less than a maximum achievable power output per weight of at least one of the vehicle systems,
wherein the permitted power output per weight limit is set based on one or more of a predetermined power output per weight, one or more route characteristics of the segment of the route, or the maximum achievable power output per weight of one or more of the vehicle systems,
wherein the permitted power output per weight limit is enforced as a function of one or more of time, distance, or location along the route, and
… to communicate the permitted power output per weight limit to the vehicle systems such that the vehicle systems traveling along the segment of the route do not exceed the permitted power output per weight limit while the permitted power output per weight limit is enforced.

Regarding Claim(s) 15-19, the prior art taken either individually or in combination with other prior art of record fails to disclose, suggest, teach, or render obvious all the claimed limitations in the context of the invention as a whole; in this case:

communicating the permitted power output per weight limit to the vehicle systems such that the vehicle systems do not exceed the permitted power output per weight limit while the vehicle systems travel along the segment of the route and the permitted power output per weight limit is enforced.

Regarding Claim(s) 20, the prior art taken either individually or in combination with other prior art of record fails to disclose, suggest, teach, or render obvious all the claimed limitations in the context of the invention as a whole; in this case:
… further configured to set a permitted power output per weight limit for the segment of the route, wherein the permitted power output per weight limit is set based on the maximum achievable power output per weight of one or more of the vehicle systems and is less than the maximum achievable power output per weight of at least one of the vehicle systems; and
… to communicate the permitted power output per weight limit to the vehicle systems such that the vehicle systems implement the permitted power output per weight limit while traveling along the segment of the route.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue 

Contact Information
Primary Examiner Calvin Cheung' s office phone number is (571) 270-7041, and he is best reached Monday-Thursday, 0700-1700 ET.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aniss Chad telephone number is (571) 270-3832.  
Applicants are encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice for scheduling an examiner interview that will be performed over telephone or video conferencing (using a USPTO supplied web-based collaboration tool). 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/CALVIN CHEUNG/
Primary Examiner, Art Unit 3662B
*Please send all Fax to email.
Calvin.Cheung@USPTO.GOV (email)
571-270-7041 (Direct Telephone Number)